Citation Nr: 0942844	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  09-06 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Law Clerk

INTRODUCTION

The Veteran had active duty service from December 1946 to 
April 1950 and July 1950 to May 1954.  During this second 
tour of duty, the Veteran's service records indicate that he 
was the Director of Weapons Effects Testing in Mercury, 
Nevada.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran originally submitted his claim for service 
connection for prostate cancer in December 2001.  The Veteran 
timely appealed the July 2007 rating decision, which denied 
service connection for prostate cancer.  He requested a 
hearing with the Board, which occurred in July 2009 before 
the undersigned Acting Veterans Law Judge in Manila, Republic 
of the Philippines.  A transcript of this hearing is 
associated with the claims file.

The Board also notes that the Veteran had entered a notice of 
disagreement with the 10 percent initial rating assigned 
following the grant of service connection for basal cell 
carcinoma of his left ear, left side of his nose, right 
forehead, middle forehead, and nasal bridge.  During the 
appeal, a higher initial rating of 30 percent was granted in 
a December 2008 rating decision.  Following issuance of a 
statement of the case in December 2008, the Veteran did not 
submit a substantive appeal of this initial rating issue.  In 
addition, he clarified at the July 2009 Board personal 
hearing that he wished to withdraw this issue on appeal.  
Therefore, the Board will no longer address that issue in 
this appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation during his 
active duty service in Operations TUMBLER-SNAPPER and UPSHOT-
KNOTHOLE in 1952 and 1953.

2.  Resolving reasonable doubt in favor of the Veteran, his 
prostate cancer is due to ionizing radiation exposure in 
service.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer have 
been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

 As provided for by the Veterans Claims Assistance Act of 
2000, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal (service connection for prostate cancer).  
Accordingly, there remain no further duties to notify or 
assist.  

Analysis of Service Connection for Prostate Cancer

Service connection attributable to radiation exposure during 
service can be accomplished in three, different ways.  See 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd at 120 F.3d 
1239 (Fed. Cir. 1997).  First there are certain types of 
diseases, which will be presumptively service connected for 
radiation-exposed veterans.  See 38 U.S.C.A § 1112(c); 38 
C.F.R. § 3.309(d).  

Second, under 38 C.F.R. § 3.311(b), it includes a list of 
"radiogenic diseases" which will be service connected 
provided that certain conditions specified in that regulation 
are met.  The regulation states that, if the Veteran has one 
of the radiogenic diseases, the case will be referred to the 
Under Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the Veteran's disease 
resulted from radiation exposure during service.  

Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  Direct service connection may be established for 
a disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2009).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In this case, the Veteran contends that he now has prostate 
cancer that is related to ionizing radiation exposure during 
service.  He contends that the service-connected residuals of 
bladder cancer and basal cell carcinoma to areas of his face 
are evidence of the in-service exposure to ionizing 
radiation.  

The evidence of record indicates that in 1993 the Veteran was 
diagnosed with prostate cancer and underwent a radical 
prostatectomy.  In a January 2004 VA examination report, the 
examiner diagnosed the Veteran with "carcinoma of the 
prostate, status post radical prostatectomy with apparent 
cure."  The Board finds that this diagnosis of carcinoma of 
the prostate satisfies the requirement of a current diagnosis 
of prostate cancer to establish service connection.

As to consideration of presumptive service connection as a 
radiation-exposed veteran, the Board notes that the Veteran's 
prostate cancer is not one of the listed diseases covered by 
38 C.F.R. § 3.309(d), which lists the presumptive cancers 
associated with ionizing radiation.  While the Board finds 
that the Veteran had "radiation-risk activity" during his 
period of service, as discussed below, presumptive service 
connection is not warranted under 38 C.F.R. § 3.309 because 
prostate cancer is not one of the listed diseases; thus, the 
Veteran does not meet the criteria for service connection as 
a presumptive disease.  

Considered as a "radiogenic disease," the Board notes that 
the development required by VA under 38 C.F.R. § 3.311 was 
complied with, as evidenced by the medical opinion by the 
Chief Public Health and Environmental Hazards Officer (Chief 
Officer) dated June 2007.  Additionally, prostate cancer is 
listed as a radiogenic disease in the regulation.  In the 
June 2007 opinion, the Chief Officer determined that the 
Veteran's prostate cancer was not related to the radiation 
exposure suffered in service.  Accordingly, the Veteran 
cannot be service connected under 38 C.F.R. § 3.311 either.  

With respect to the direct service connection, the United 
States Court of Appeals for the Federal Circuit has held that 
specific VA regulations which provide for presumptive service 
connection do not preclude a veteran from establishing 
service connection with proof of actual, direct causation.  
See Combee, 34 F.3d at 1040.  After a review of the evidence 
in this case, the Board finds that the evidence for and 
against the claim is at least in relative equipoise on the 
question of whether the Veteran's prostate cancer is directly 
related to in-service exposure to ionizing radiation.  

As to direct in-service incurrence, the Board notes that the 
Veteran's claims file is replete with evidence documenting 
his exposure to ionizing radiation in service.  Particularly, 
in an April 2007 letter from the Defense Threat Reduction 
Agency, the Veteran was confirmed as having participated in 
two operations involving ionizing radiation during his tour 
of active service.  Specifically, the Veteran participated in 
Operations TUMBLER-SNAPPER and UPSHOT-KNOTHOLE at the Nevada 
Test Site in 1952 and 1953.  The Veteran was noted as having 
exposure doses of: 16 rem of external gamma; 0.5 rem of 
external neutron; 0 rem of internal committed to the prostate 
(alpha); 1 rem of internal committed to the prostate (beta + 
gamma); and, a total skin does to any skin area (beta + 
gamma) of 550 rem.  Attached to the April 2007 letter is a 
"Scenario of Participation and Radiation Exposure Pertaining 
to the Veteran for Operations TUMBLER-SNAPPER (1952) and 
UPSHOT-KNOTHOLE (1953)", which listed the Veteran's 
participation in these operations and documented specific 
atomic detonations which the Veteran would have been 
subjected to as a result.  The record indicates that the 
Veteran was subjected to about 20 different testing 
detonations during his participation in these two operations 
over the course of 1952 to 1953.  

Thus, the evidence of record demonstrates that the Veteran 
has been diagnosed with prostate cancer, and that he was 
exposed to ionizing radiation during his military service.  
The question becomes whether the Veteran's currently 
diagnosed prostate cancer residuals are linked to his 
ionizing radiation exposure in service.  

The evidence weighing against the claim is the June 2007 VA 
medical opinion from the Chief Officer, who noted the low 
internal radiation levels to the Veteran's prostate from the 
above noted radiation exposure levels.  He wrote that the 
NIOSH IREP cancer model for all male genitalia was used to 
analyze the Veteran's likelihood of the prostate cancer being 
caused by the in-service radiation exposure.  The Chief 
Officer indicated that the computer returned a 17.09 percent 
and 16.28 percent chance, depending on the different sets of 
numbers he put into the model.  He specifically concluded 
that based on the model "it is unlikely that the Veteran's 
prostate cancer can be attributed to exposure to ionizing 
radiation in service."

The Veteran submitted two private medical opinions in support 
of his claim.  The first such opinion is an April 2009 
opinion from Dr. G., a urologist who the Veteran was referred 
to by VA.  Dr. G. gave a brief, but accurate, description of 
the Veteran's medical history, including military service and 
participation in the radiation-exposure operations.  He 
listed several risk factors for prostate cancer.  He wrote 
that, "after thoroughly reviewing" the Veteran's past 
medical history, "in his urologic opinion" the Veteran's 
"exposure to radiation more than likely contributed to his 
prostate adenocarcinoma."

The second opinion is from Dr. Q. in May 2009.  Dr. Q. 
reviewed the above mentioned Scenario sheet, as well as the 
Veteran's past medical, familial, and social histories.  He 
noted that the Veteran's family, on both his mother's and 
father's side, had no history of any type of cancer, but that 
the Veteran had an "unusually high incidence of cancerous 
lesions."  Having reviewed these items fully, Dr. Q. 
concluded that the Veteran's "prolonged exposure to ionizing 
radiation [w]as the highest, most probable, and most credible 
cause of his skin, prostate and bladder cancers."

Thus, there is one opinion against a finding that the post-
service prostate cancer is attributed to service and two 
opinions supporting the opposite finding.  Based on this 
evidence, the Board finds that the evidence of record is in 
relative equipoise regarding whether the Veteran's ionizing 
radiation exposure in service caused his currently diagnosed 
prostate cancer residuals.  Resolving doubt in the Veteran's 
favor, the Board finds that the Veteran's has in-service 
ionizing radiation exposure was the actual, direct cause of 
his current prostate cancer residuals.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102. 


ORDER

Service connection for prostate cancer residuals is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


